  Case 3:21-cv-00014-KC Document 1 Filed 01/22/21 Page 1 of 5




          UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TEXAS
                   EL PASO DIVISION
Alberto Macias             §
                           §
                           § Civil Action No.
                           §
v                          §      3:21-cv-00014
                           §
                           §
                           §
Portfolio Recovery         §
Associates, LLC            §

                           Complaint
          ___________________________________


Introduction

  1. The Fair Debt Collection Practices Act was enacted to
     stop debt collectors from harassing, abusing, and making
     misrepresentations to and about consumers. Congress
     found that these practices led to the job loss, the number
     of personal bankruptcies, invasions of privacy, and
     marital disharmony.

  2. The FDCPA requires that debt collectors who sue
     consumers do so in the correct venue. The proper judicial
     district is the “smallest geographic area relevant to venue
     in the court system in which the case is filed.” Alaniz v
     Law Office of Joseph Onwuteaka, P.C. 5:15-cv-00587-RP;
     Cf. Suesz v. Med-1 Solutions, LLC, 757 F. 3d 636, 641 (7th
  Case 3:21-cv-00014-KC Document 1 Filed 01/22/21 Page 2 of 5




     Cir. 2014).

  3. Plaintiff brings this action for Defendant’s violation of the
     FDCPA and seeks actual damages, statutory damages,
     attorney’s fees and costs.


Jurisdiction & Venue

  4. Jurisdiction of this Court arises under 15 U.S.C. §
     1692k(d) and 28 U.S.C. § 1331.

  5. Venue is proper in this district and division pursuant to
     28 U.S.C. § 1391(b) as a substantial part of the events or
     omissions giving rise to Plaintiff’s claims occurred here.


Parties

  6. Plaintiff, Alberto Macias, is a natural person.

  7. At all times relevant to this complaint, Plaintiff was a
     citizen of, and resided in the City of El Paso, El Paso
     County, Texas.

  8. Defendant, Portfolio Recovery Associates, LLC, is a
     nationwide debt collector and, on information and belief,
     is registered to transact business in Texas.

  9. A principal business location of Portfolio Recovery
     Associates, LLC is 130 Corporate Blvd., Norfolk,
     Virginia, 23502-4952. Portfolio Recovery Associates, LLC
  Case 3:21-cv-00014-KC Document 1 Filed 01/22/21 Page 3 of 5




        may be served with process via its registered agent,
        Corporation Service Company d/b/a CSC-Lawyers Inc. at
        211 E. 7th Street, Suite 620 Austin, Texas 78701.


Facts

  10. PRA engages in the purchase, collection, and
        management of portfolios of nonperforming loans.

  11. The accounts they purchase are primarily the unpaid
        obligations of individuals owed to credit grantors, which
        includes banks and other types of consumer, retail, and
        auto finance companies.

  12. The principal purpose of PRA is the collection of such
        debts.

  13. The Debt is an allegedly defaulted debt that Macias used
        for personal, family, and household purposes.

  14. After allegedly defaulting on the obligation, the original
        creditor sold the debt to PRA.

  15. PRA put the account into collections.

  16. PRA’s collection process includes the sending of
        collection letters.

  17. Sometime between the Debt being established and the
        end of PRA’s series of collection letters, Macias relocated
        from an address in the 79927 ZIP code to an address in
  Case 3:21-cv-00014-KC Document 1 Filed 01/22/21 Page 4 of 5




     the 79936 ZIP code.

  18. PRA sent collection letters to Macias at his address in
     the 79936 ZIP code.

  19. This address is in this venue of El Paso County JP 4.

  20. PRA sued Macias using his address at 79927 ZIP code.

  21. This address is in the venue of El Paso County JP 6.

  22. PRA sued Macias at the wrong address, in the wrong
     court, when they knew his correct address.


Cause of Action – Fair Debt Collection Practices Act

  23. PRA is a debt collector as defined by 15 U.S.C. §
     1692a(6).

  24. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  25. Macias is a consumer as defined by 15 U.S.C. § 1692a(3).

  26. The lawsuit is a communication as defined by 15 U.S.C.
     § 1692a(2).

  27. PRA violated the FDCPA in that it sued Macias in a
     place other that where he resided or where the debt was
     established in violation of 1692i.
  Case 3:21-cv-00014-KC Document 1 Filed 01/22/21 Page 5 of 5




Jury Demand

   28. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against

Defendant and in favor of Plaintiff for:

   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);
   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and
   c. Attorney’s fees, costs, and litigation expenses per 15
      U.S.C. § 1692 k(a)(3).
                                    Respectfully Submitted,

                                    /s/William M. Clanton
                                    William M. Clanton
                                    Texas Bar No. 24049436

                                    Law Office of Bill Clanton, P.C.
                                    926 Chulie Dr.
                                    San Antonio, Texas 78216
                                    210 226 0800
                                    210 338 8660 fax
                                    bill@clantonlawoffice.com
